DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “tube” #211.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because “is provided” in line 1 should be deleted as being implied and not contributing to the conciseness of the Abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 11 and 14 are objected to because of the following informalities: “one of processor” in claim 14, line 2 appears to be intended to recite –one processor--; “the specific” in the last line of claim 11 should be amended to recite –the at least one specific--; and “of” in claim 14, line 2 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, it is unclear as to whether “bubbles,” “air,” and “at least one of the plurality of bubble nozzles” in lines 8, 11 and 11-12, respectively, are distinct from the bubbles, air, and at least one of the plurality of bubble nozzles all previously recited in the claim.
Re Claim 6, it is unclear as to whether “bubbles” in line 3 refers to the same or distinct bubbles as previously recited in claim 1.
Re Claim 9, it is unclear as to whether “air” and “a bubble nozzle” both in line 6 refer to the same or distinct air and at least one bubble nozzle, respectively, previously recited in claim 1.
Claim 10 recites the limitations "each bubble nozzle," “the inside,” “the air introduced from the connected hose,” and “the tube” in lines 2, 3-4, 7-8, and 8, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “a connected hose” refers to one of the hoses of claim 1; and whether “passes through” in line 3 is modifying the air or connected hose, and whether “thereof” in line 4 refers to the nozzle or the hose.
Re Claim 11, it is unclear as to whether “bubbles” in line 9 refers to the same or distinct bubbles as previously recited in the claim.
Re Claim 14, it is unclear as to whether “at least one bubble nozzle” in line 3 refers to at least one of the plurality of bubble nozzles, the at least one specific bubble nozzle, or a distinct at least one bubble nozzle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Patent No. 6,187,394 B1 (hereinafter Johnson), in view of Streibig et al., U.S. Patent No. 9,635,305 B1 (hereinafter Streibig).
	Re Claim 1, Johnson teaches an interactive fish tank system (functional language that Johnson is capable of—fish could be placed in the tank of Johnson) comprising:
A nozzle array (234 or 420; see figures 3 and 4) provided in a water tank (200 or 400), wherein a plurality of bubble nozzles (234, 420 are bubble nozzles, at least inasmuch as they form bubbles in the water; see id. and Abstract) from which bubbles are emitted are arranged in the nozzle array (see id.);
A control device (252; or 466, 472) configured to receive user action (see 4:60-63, 9:9-19, 15:31-45, and 16:24-30) from at least one user action input device (adjustment knobs 280, 432, 467, 474; see id.), by which characteristics of the user action are expressed as bubbles generated from at least one the plurality of bubble nozzles (see id. and figures 3 and 5), and generate supply of air (from air pumps 248 or 430; see figures 3 and 5, 9:9-13, and 15:5-7) to emit bubbles; and
An air injection device (248; or 430; see id.) connected to the plurality of bubble nozzles through hoses (see figures 3-5), wherein the air injection device supplies air to at least one of the plurality of bubble nozzles based on the control. See id., 4:60-63, 9:9-19, 15:5-7, 15:31-45, and 16:24-30.
Johnson is silent as to a computing device configured as claimed.
Streibig, similarly directed to an interactive fish tank system (see 6:37-43 and 11:1-8) comprising: an aquarium-related device provided in a water tank (158; see id., figures 3 and 16-18, and 11:56-65), teaches that it is known in the art to have a see 5:50-64, 6:3-16, 11:20-27, and 11:56-65; e.g., user command via 62 or touch to 160 to turn on heater), generate output conversion information by which characteristics of the user action information are expressed as an output generated from at least one output-supplying device (see id.; e.g., heater is turned on), and generate a control signal to emit the output corresponding to the output conversion information (see id.: e.g., signal to supply electricity to the heater); and a supplying device (e.g., source of electricity) connected to the output-supplying device, wherein the supplying device supplies an input (e.g., electricity) to the output-supplying device based on the control signal.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Johnson to have a computing device configured to receive user action information inputted from at least one user action input device, generate bubble conversion information by which characteristics of the user action information are expressed as bubbles generated from at least one of the plurality of bubble nozzles, and generate a control signal for supplying air to emit bubbles corresponding to the bubble conversion information; and the air injection device supplies air to at least one of the bubble nozzles based on the control signal, as taught by Streibig, in order to facilitate control of the tank system and obviate the need for manual control of each of the bubble nozzles and air injection device. The modification of Johnson to have the computing device of Streibig is merely a modification in the type of user input, i.e., turning a knob vs. input via touchscreen or microphone, and simplifies the action required by a user to actuate the system. A simple substitution of one known In re Venner, 120 USPQ 192.
Re Claim 2, Johnson as modified by Streibig teaches that the nozzle array is provided at a bottom of the water tank to form a bottom surface of the water tank. See Johnson at figures 1, 3, 4, and 6.
Re Claim 3, Johnson as modified by Streibig teaches that the air injection device includes a plurality of air pumps (Johnson 248) that are respectively connected (via Johnson 250, 254) to the plurality of bubble nozzles. See Johnson at figure 3 and 9:9-16.
Re Claim 4, Johnson as modified by Streibig teaches that the user action input device includes at least one of a microphone (Streibig 62) and a user gesture recognition device (see Streibig at 6:3-16), and the user action information includes at least one of voice inputted by the microphone and gesture information inputted form the user gesture recognition device. See id. and Streibig at 5:51-64 and 11:56-65.
Re Claim 5, Johnson as modified by Streibig teaches that the user gesture recognition device includes at least one sensor attached to a wall of the water tank, wherein the at least one sensor recognizes user gestures including a touch at the wall. See Streibig at figures 2 and 16, 6:3-10, and 11:62-65, noting that touchscreens work by using sensors as claimed. Alternatively, should Johnson as modified by Streibig not expressly teach a sensor attached to the wall of the tank, such a modification would 
Re Claim 6, Johnson as modified by Streibig teaches that the bubble conversion information includes at least one of a bubble position at which bubbles are emitted (see Johnson at figure 3, 4:57-65, 10:37-39, 10:66-11:3, and 11:12-2-24), a bubble size (see id.), a bubble duration, and a bubble speed. See id.
Re Claim 7, Johnson as modified by Streibig teaches that the bubble position corresponds to at least one bubble nozzle that is at least one of the plurality of bubble nozzles (see id.), wherein the at least one bubble nozzle is disposed around an input point of the user action information, or at least one bubble nozzle from which bubbles are emitted if the user action information is inputted. See id.; Streibig at 6:3-16 and 11:56-65.
Re Claim 8, Johnson as modified by Streibig is silent as to the claim limitations. Streibig teaches in another embodiment that at least one of an object’s size, duration, and speed is converted to express at least one of characteristics such as intensity, input time, input speed, and an amount of user action information (gesture information). See 7:25-47. It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Johnson to have at least one of the bubble size, the bubble duration, and the bubble speed be converted to express at least one of characteristics such as intensity, input time, input speed, and an amount of user action 
Re Claim 11, Johnson teaches method for providing interaction between a user and aquatic animals (functional language that Johnson is capable of—fish could be placed in the tank of Johnson), comprising:
Receiving user action (see 4:60-63, 9:9-19, 15:31-45, and 16:24-30) from at least one user action input device (adjustment knobs 280, 432, 467, 474; see id.);
Generating bubbles by which the user action is expressed as bubbles (see id. and figures 3 and 5) generated inside a water tank (200 or 400);
Generating a control (via 252; or 466, 472) for emitting bubbles from at least one specific bubble nozzle (see id.) of a plurality of bubble nozzles (234, 420) that are provided inside the water tank; and 
The control being to an air injection device (248; or 430; see figures 3 and 5, 9:9-13, and 15:5-7) for supplying air to the at least one specific bubble nozzle or a controller of the air injection device. See id., 4:60-63, 9:9-19, 15:5-7, 15:31-45, and 16:24-30.
Johnson is silent as to the method being provided by a computing device as claimed.
Streibig, similarly directed to method for providing interaction between a user and aquatic animals (see 6:37-43 and 11:1-8), teaches that it is known in the art for the method to be provided by a computing device (CPU 42) operated by at least one processor, and comprising: receiving user action information inputted from at least one see 5:50-64, 6:3-16, 11:20-27, and 11:56-65; e.g., user command via 62 or touch to 160 to turn on heater); generating output conversion information by which the user action information is expressed as an output generated inside a water tank (158; see id., figures 3 and 16-18, and 11:56-65; e.g., heater is turned on); generating, according to the output conversion information, a control signal for emitting an output from a plurality of outputs (see id.: e.g., signal to supply electricity to the heater); and transmitting the control signal to a supplying device (e.g., source of electricity) for supplying an input (e.g., electricity) to the output-supplying device or a controller of the supplying device. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the method of Johnson to be performed by a computing device operated by at least one processor, the method comprising: receiving user action information inputted from at least one user action input device, generating bubble conversion information by which the user action information is expressed as bubbles generated inside the water tank, generating, according to the bubble conversion information, a control signal for emitting bubbles from at least one specific bubble nozzle of the plurality of bubble nozzles that are provided inside the water tank; and transmitting the control signal to the air injection device for supplying air to the at least one specific bubble nozzle or a controller of the air injection device, as taught by Streibig, in order to facilitate control of the tank system and obviate the need for manual control of each of the bubble nozzles and air injection device. The modification of Johnson to have the computing device of Streibig is merely a modification in the type of user input, i.e., turning a knob vs. input via touchscreen or microphone, and simplifies In re Venner, 120 USPQ 192.
Re Claim 13, Johnson as modified by Streibig teaches that the receiving user action information includes: receiving touch information from a user gesture recognition device (Streibig 24 or 160), and the user gesture recognition device includes at least one sensor, wherein the at least one sensor is attached to an outer wall of the water tank to recognize user gestures including a touch at the outer wall. See Streibig at figures 2 and 16, 6:3-10, and 11:62-65, noting that the touchscreen is an outer wall, and touchscreens work by using sensors as claimed. Alternatively, should Johnson as modified by Streibig not expressly teach a sensor attached to the outer wall of the tank, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention, because touchscreens using sensors are widely known and available, and provide reliability, precision, and durability. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 15, Johnson as modified by Streibig teaches that the bubble conversion information includes at least one of a bubble position from which bubbles are emitted (see Johnson at figure 3, 4:57-65, 10:37-39, 10:66-11:3, and 11:12-2-24), a see id.), a bubble duration, and a bubble speed (see id.), and the bubble position corresponds to at least one the plurality of bubble nozzles. See id.
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Streibig as applied to claims 1 and 13 above, and further in view of Morrison, U.S. Patent Application Publication No. 2008/0192027 A1.
Re Claim 9, Johnson as modified by Streibig teaches that the computing device generates the control signal when the user action is inputted (see Streibig at 6:3-10 and 11:56-65) and for operating the air injection device to supply air to a bubble nozzle of the plurality of bubble nozzles that corresponds to a desired bubble position. See id.; Johnson at 9:9-16, 10:66-11:3. Johnson as modified by Streibig is silent as to the control signal for determining a bubble position at which bubbles are emitted based on an input position of the user action information.
Morrison, similarly directed to an interactive system comprising: a computing device (108) configured to receive user action information (user contact) inputted from at least one user action input device (104; see figures 2 and 4 and paragraph [0017]), generate output conversion information by which characteristics of the user action information are expressed as output (display appropriate information; see figure 3 and paragraphs [0022] and [0025]-[0026]), and generate a control signal corresponding to the output conversion information (see id.); teaches that it is known in the art to have the computing device generate the control signal for determining a position at which a product is selected (122) based on an input position (120) of the user action information (see figure 1 and paragraph [0022]), or checking a position at which the product is See id. and figure 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Johnson as modified by Streibig to have the computing device generate the control signal for determining a bubble position at which bubbles are emitted based on an input position of the user action information, or checking a bubble position at which bubbles are emitted if the user action information is inputted and operating the air injection device to supply air to a bubble nozzle of the plurality of bubble nozzles that corresponds to the bubble position, as taught by Morrison, in order to provide functionality of allowing a user to touch a specific location on the touchscreen of Johnson as modified by Streibig to actuate a specific nozzle. Such modification would enhance the user-friendliness of the system and simplify its use.
Re Claim 14, Johnson as modified by Streibig is silent as to the claim limitations.
Morrison, similarly directed to a method for providing, by a computing device (108) operated by at least one processor, an interactive system for a user, comprising: receiving user action information (user contact) inputted from at least one user action input device (104; see figures 2 and 4 and paragraph [0017]); generating output conversion information by which the user action information is expressed as output (display appropriate information; see figure 3 and paragraphs [0022] and [0025]-[0026]); and generating, according to the output conversion information, a control signal for displaying information related to at least one specific product of a plurality of products that are provided (see id.); teaches that it is known in the art to have the generating see id.), and generating the output conversion information including the product display. See id. and figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Johnson as modified by Streibig to have the generating bubble conversion information include determining, as a bubble position, at least one bubble nozzle around a touch point when the touch information is received, and generating the bubble conversion information including the bubble position, as taught by Morrison, in order to provide functionality of allowing a user to touch a specific location on the touchscreen of Johnson as modified by Streibig to actuate a specific nozzle. Such modification would enhance the user-friendliness of the system and simplify its use.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Streibig as applied to claim 1 above, and further in view of Wilkins, U.S. Patent No. 5,367,985.
Re Claim 10, as best understood, Johnson as modified by Streibig does not teach the claim limitations.
Wilkins, similarly directed to a bubble nozzle for a fish tank system (see figure 1 and Abstract), teaches that it is known in the art to have the bubble nozzle formed such that a tube (forming 17; or 25) of a predetermined length, from which air (forming 25’, 25”; see figure 1) introduced into a connected hose (13) escapes, passes through the inside of a body thereof (see figure 3, showing 17’, 25’), and the body includes an see id.), a wing (22’) attached to the nozzle array (see id.), and a chamber wall (portion having 34) of a predetermined height forming a space filled with the air introduced from the connected hose before the air is introduced into the tube. Compare figure 3, with Applicants’ figure 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify each bubble nozzle of Johnson as modified by Streibig to be formed such that a tube of a predetermined length, from which air introduced into a connected hose escapes, passes through the inside of a body thereof, and the body includes an insertion portion that is inserted into a hole of a nozzle, a wing attached to the nozzle array, and a chamber wall of a predetermined height forming a space filled with the air introduced from the connected hose before the air is introduced into the tube, as taught by Wilkins, in order to have the bubble nozzles be securely fastened to holes forming the nozzle array, so as to prevent displacement or leaking of the nozzles.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Streibig as applied to claim 11 above, and further in view of Mainini et al., U.S. Patent Application Publication No. 2016/0374316 A1 (hereinafter Mainini).
Re Claim 12, Johnson as modified by Streibig teaches that the method includes receiving voice inputted by a microphone (Streibig 62), but is silent as to the receiving user action information specifically including the voice inputted by the microphone. See Streibig at 5:57-64.
see paragraphs [0089]-[0090] and [0092]-[0094]), interaction between a user and a pet, comprising: receiving user action information (speech) inputted from at least one user action input device (1032; see paragraphs [0089]-[0092] and [0095]-[0097]), and generating an output based on the user action information (see id.), teaches that it is known in the art to have the receiving user action information include receiving voice inputted by a microphone (1032 is a microphone). See id. 
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the receiving user action information of Johnson as modified by Streibig to include receiving voice inputted by a microphone, as taught by Mainini, in order to allow a user to select a desired means of inputting user action, to increase user-friendliness of the interaction, and improve the efficiency and accuracy of the system response to user action. See Mainini at paragraphs [0095]-[0097].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642